Order entered January 11, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01258-CV

                              CATHERINE ROSSI, Appellant

                                               V.

                    CAE INC. AND CAE SIMUFLITE, INC., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-02898

                                           ORDER
       Before the Court are appellant’s January 7, 2019 motion for an extension of time to file a

brief, appellees’ response opposing the motion, and appellant’s reply. We GRANT the motion

and extend the time to February 8, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE